              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                     BIG STONE GAP DIVISION

SHARON LOUISE MOORE,                            )
                                                )
                 Plaintiff,                     )   Case No. 2:19CV00006
                                                )
v.                                              )        JUDGMENT
                                                )
ANDREW SAUL, COMMISSIONER                       )   By: James P. Jones
OF SOCIAL SECURITY,                             )   United States District Judge
                                                )
                 Defendant.                     )



     Summary judgment having been granted to Defendant, it is ADJUDGED

AND ORDERED that final judgment is entered in favor of the Defendant.

     The Clerk is directed to close the case.

                                            ENTER: March 12, 2020

                                            /s/ JAMES P. JONES
                                            United States District Judge
